Citation Nr: 1504952	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.

2.  Entitlement to service connection for systemic neuropathy, alternatively claimed as residuals of a traumatic brain injury and residuals of a chemical brain injury, to include as due to exposure to chemicals.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Paul M. Goodson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, May 2011, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran was not provided a VA examination pursuant to any of his above-captioned claims.  The evidence of record includes various diagnoses of neurological and psychiatric disabilities.  Further, the Veteran's statements are competent evidence about in-service exposure to a chemical.  The Veteran has submitted opinions from private health care providers, as well as medical literature, suggesting an association between the claimed in-service exposure to chemicals and current disability.  As such, in order for VA to satisfy its duty to assist, a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is inextricably intertwined with the claims of entitlement to service connection being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the TDIU claim must be remanded for adjudication contemporaneous to the service connection claims.

Accordingly, the case is remanded for the following action:

1.   The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed in-service stressors, including, but not limited to, his exposure to chemicals while serving aboard the U.S.S. Alamo.  The Veteran must be asked to provide specific details of any event and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The Veteran must be advised to submit any verifying information that he can regarding each stressor, such as statements of fellow service members.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

2.  The Veteran must then be afforded a VA examination to determine the etiology of any psychiatric disability found.  The examiner must contemporaneously review all pertinent records associated with the evidence of record, in the form of electronic records, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any psychiatric disability is related to the Veteran's active duty, to include as due to any incident therein. 

The RO must specify for the examiner the stressors that are established by the record and advise the examiner of the verified version of each stressor.  The RO must also instruct the examiner that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor during his active duty. 

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition; 38 C.F.R. § 4.125 (2014).  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressors, if any.

Additionally, the examiner must opine as to whether any psychiatric disability found, other than PTSD, is causally or etiologically related to the Veteran's active duty, to include any incident therein.  In so doing, the examiner must specifically review and discuss the other non-PTSD diagnoses of record.

A complete rationale for all opinions must be expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must also provide the Veteran a VA examination with respect to a systemic neurological disability, alternatively claimed as residuals of a traumatic brain injury and residuals of a chemical brain injury.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any neurological disability present, systemic or otherwise, and any residual of a traumatic or chemical brain injury.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide an opinion as to whether any such disability present was incurred in or due to the Veteran's his active duty.  In rendering any etiological opinion, the examiner must consider and discuss the Veteran's assertions.  

A complete rationale for any conclusion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

